UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHELBY J. TICKLE,                          
                    Plaintiff-Appellant,
                    v.
LONG TERM DISABILITY PLAN OF                    No. 01-2100
MARATHON ASHLAND PETROLEUM,
LLC, a corporation,
                Defendant-Appellee.
                                           
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Joseph Robert Goodwin, District Judge.
                          (CA-00-955-3)

                         Argued: April 5, 2002

                         Decided: May 10, 2002

      Before WILKINSON, Chief Judge, and MICHAEL and
                 TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

ARGUED: Richard Thompson, Lavalette, West Virginia, for Appel-
lant. John Harlan Mahaney, II, HUDDLESTON, BOLEN, BEATTY,
PORTER & COPEN, Huntington, West Virginia, for Appellee. ON
BRIEF: R. Kemp Morton, HUDDLESTON, BOLEN, BEATTY,
PORTER & COPEN, Huntington, West Virginia, for Appellee.
2                TICKLE v. LONG TERM DISABILITY PLAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Shelby Tickle filed suit in federal district court against the Long
Term Disability Plan of Marathon Ashland Petroleum, LLC ("the
Plan"), after the Plan Administrator denied Tickle’s application for
benefits. See 29 U.S.C.A. § 1001 et seq. (West 1999 & Supp. 2001)
("ERISA"). The court granted the Plan’s motion for summary judg-
ment, finding that the Administrator did not abuse his discretion in
denying Tickle’s claim. Tickle appeals, and we affirm.

                                    I.

   Shelby Tickle was employed as a buyer for a subsidiary company
of Marathon Ashland Petroleum ("MAP"). Upon beginning employ-
ment with the company in 1979, Tickle elected to participate in a
group long-term disability plan offered by the company. The Plan was
sponsored and insured by MAP, but was fully funded by participating
employees by way of payroll deductions. If the benefits ultimately
paid to employees under the Plan exceeded contributions, MAP, as
sponsor and insurer of the Plan, was responsible for making up the
difference. The Plan Administrator — the person with the ultimate
authority to decide whether to grant benefits under the Plan — was
Rodney Nichols, an employee of MAP.

    The Plan operates as follows. When a claim is made, the applica-
tion for benefits and the supporting materials are sent to Connecticut
General Life Insurance Company ("CIGNA"), which notifies the
applicant of the decision on the application. If an applicant is dissatis-
fied with the result, he or she may appeal to the Plan Administrator,
at which time additional materials may be submitted in support of the
claim. CIGNA then reviews the file again and makes a recommenda-
tion to the Administrator, who is free to decide the claim as he sees
fit. It is undisputed that under the Plan’s terms the Administrator has
                TICKLE v. LONG TERM DISABILITY PLAN                  3
broad discretion to interpret the Plan and make benefits eligibility
determinations.

   In October 1997, Tickle was involved in a car accident, but was
able to return to work part-time afterward. The accident aggravated
a pre-existing back condition, however, and in November 1998, Dr.
Panos Ignatiadis performed surgery on Tickle’s back. After undergo-
ing surgery, Tickle claimed that, largely as a result of back pain and
some psychiatric problems that she developed as a result of the pain,
she was unable to return to work.

   In March 1999, Tickle submitted to a functional capacity evalua-
tion ("FCE"), and the results indicated that Tickle could perform sed-
entary work. Those results notwithstanding, Dr. Ignatiadis opined
shortly after the FCE that Tickle was "to be disabled for at least a
year." J.A. 178. In May 1999, Tickle submitted to the Plan a claim
for disability benefits. In order to receive benefits for the period in
question, Tickle was required to demonstrate that she was disabled
from performing her own occupation, not that she was disabled from
any occupation. Three medical personnel submitted forms in support
of Tickle’s claim, indicating that in their opinions Tickle was unable
to perform her previous position as a buyer. These three persons were
Dr. Ignatiadis, Tickle’s attending physician, Dr. Debra Stultz, Tick-
le’s treating psychiatrist, and Hugh Murray, Tickle’s physical thera-
pist. None indicated whether objective testing had been performed
that would support their conclusions.

   Having reviewed Tickle’s claim and the materials offered in sup-
port, CIGNA recommended that the claim be denied "as the medical
information does not support her inability to perform her" own occu-
pation. J.A. 113. In response to CIGNA’s recommendation, the Plan
retained Dr. Joel Steinberg to conduct an independent review of the
claim. He concluded that medical evidence did not support Tickle’s
claim that she was not able to perform her duties as a buyer for MAP.
Reviewing what little objective evidence was presented in support of
Tickle’s claim, Dr. Steinberg noted that even though the FCE indi-
cated that Tickle failed to make consistent efforts during the examina-
tion, the results nevertheless showed that Tickle was capable of
performing sedentary work, which would include the buyer position.
4                TICKLE v. LONG TERM DISABILITY PLAN
   Similarly, with regard to Tickle’s psychiatric difficulties, Dr. Stein-
berg noted that the only test apparent from Dr. Stultz’s records was
a Global Assessment of Function ("GAF"), which indicated a score
of 60. According to the Diagnostic and Statistical Manual, fourth edi-
tion, a score of 51-60 indicates moderate symptoms, and a score of
61-70 indicates mild symptoms. A score of 60 thus meant that Tickle
was "at the interface between moderate symptoms and mild symp-
toms. In either case, occupational activity is not precluded." J.A. 96.
Based on his review of the materials, Dr. Steinberg concluded that
"Ms. Tickle appear[ed] to have the capacity to return to duty,"
although he noted that she should "not work under conditions of high
stress." J.A. 96.

  On August 30, 1999, CIGNA informed Tickle that her claim was
denied. Tickle appealed the denial, and in support of her appeal, sub-
mitted additional materials from Drs. Ignatiadis and Stultz. The infor-
mation from Dr. Ignatiadis reiterated his earlier opinion, stating that
Tickle was still "apparently . . . totally and permanently disabled" and
would not be able to work. J.A. 76. The additional information from
Dr. Stultz stated that Tickle was unable to work because of severe
depression. None of the additional materials submitted indicated that
any further objective testing had been performed, the results of which
would support the doctors’ conclusions.

   Pursuant to the Plan procedure for resolving an appeal, CIGNA
again reviewed the claim and recommended that the Administrator
deny benefits because Dr. Stultz’s report contained "[n]o formal test-
ing results" and appeared to be based "only [on] Ms. Tickle’s self-
reported complaints." J.A. 67. Furthermore, "Dr. Ignatiadis’ report
does not address the findings of the FCE or attempt to dispute the[ ]
results." J.A. 67. Dr. Ignatiadis provided no objective evidence to sup-
port his finding of disability, and like Dr. Stultz, "[h]e also appear[ed]
to rely solely on [Tickle’s] complaints of back pain" rather than "at-
tempting to support [Tickle’s] complaints with documentation to con-
firm a medical basis for the ongoing pain." J.A. 67. CIGNA
concluded that the additional materials did "not assist [CIGNA] in
understanding why [Tickle] is unable to work as a Buyer in a seden-
tary capacity." J.A. 67.

  Meanwhile, Tickle had applied for disability benefits from the
Social Security Administration ("SSA"). Although those too were ini-
                TICKLE v. LONG TERM DISABILITY PLAN                   5
tially denied, Tickle successfully appealed the denial and was
awarded benefits. The letter memorializing Tickle’s award of social
security benefits was sent to the Plan Administrator for consideration.
Notwithstanding Tickle’s success in convincing the SSA that she was
totally disabled, the Administrator accepted CIGNA’s recommenda-
tion and denied her appeal. That decision produced the proceedings
in the district court that are the subject of the current appeal.

                                  II.

   Tickle argues that, because the Plan Administrator is an employee
of MAP, and because MAP is ultimately responsible for the amount
by which successful claims under the Plan exceed employee contribu-
tions, the district court should have utilized a modified abuse of dis-
cretion standard to account for the Administrator’s supposed conflict
of interest in administering the Plan. Under an appropriately modified
standard of review, Tickle claims, the Administrator’s decision to
deny benefits must be overturned.

   In the usual ERISA case where an administrator has discretion
under the terms of an employee benefits plan to determine eligibility,
we review the administrator’s decision to deny benefits for an abuse
of discretion. See, e.g., Elliott v. Sara Lee Corp., 190 F.3d 601, 605
(4th Cir. 1999). When "an administrator . . . is operating under a con-
flict of interest, [however,] that conflict must be weighed as a factor
in determining whether there [was] an abuse of discretion." Id. (inter-
nal quotation marks and alteration omitted). The conflict of interest
thus warrants a modification of the usual abuse of discretion standard,
but "only to the extent necessary to counteract any influence unduly
resulting from the conflict." Id. (internal quotation marks omitted).

   In this case we assume without deciding that Tickle is correct that
the Administrator was operating under a conflict of interest when he
denied her claim for benefits and that the district court therefore
should have employed a modified abuse of discretion standard. Even
so, with an appropriately modified standard of review in mind, we
believe the grant of summary judgment to the Plan was proper. All
of the objective medical evidence in this case indicated that Tickle
could perform the sedentary work she was performing before back
surgery. Tickle does not seriously dispute the fact that the buyer posi-
6                TICKLE v. LONG TERM DISABILITY PLAN
tion to which she was assigned consists of sedentary work, but rather,
seizing on Dr. Steinberg’s conclusion that she should not work in a
high stress position, she argues that the position of buyer is stressful.
We do not doubt that Tickle’s previous position involved some level
of stress. We are not told, however, why it would qualify as a job with
high stress, or how the stress level of a buyer is any higher than that
of any other position requiring sedentary work.
   Instead, Tickle relies primarily on the opinions of Drs. Ignatiadis
and Stultz to support her disability claim. Tickle suggests that the
opinions of treating medical personnel should be given great weight,
and that the Administrator’s decision should be reversed in light of
those opinions. We have previously expressed reservations about
adopting a "treating physician" rule in the context of reviewing an
administrator’s decision under an employee benefits plan. See Elliott,
190 F.3d at 607-08. What we said in Elliot is equally applicable to the
current case: the "treating physician" rule "only requires an award of
benefits based upon a treating doctor’s opinion of disability absent
persuasive contradictory evidence. Here, such contradictory evidence
exists." Id. (citation omitted). In this case, as we have already noted,
there is no evidence that the treating personnel relied on any objective
testing in reaching their conclusions. Indeed, the objective evidence
that is in the record sufficiently contradicts their opinions to justify a
refusal to give those opinions any special weight.
   And finally, to the extent that Tickle argues that the SSA’s determi-
nation should have been a determinative factor for the Administrator,
we rejected that same argument in Elliott, explaining that "the Plan
Administrator was under no obligation to weigh the agency’s disabil-
ity determination more favorably than other evidence." Id. at 607.
Nothing about this case compels us to revisit our conclusion that,
even in the face of a SSA determination of disability, a plan adminis-
trator is entitled to make his own independent judgment.
                                   III.
   In sum, we have thoroughly reviewed the record in this case in
light of the arguments advanced by counsel. We are convinced that,
even under an appropriately modified abuse of discretion standard,
summary judgment for the Plan must be affirmed.
                                                             AFFIRMED